UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
LEVI G. GREENUP CIVIL ACTION NO. 18-1659
SECTION P
VS.
JUDGE ELIZABETH E. FOOTE
JAMES LEBLANC, ET AL. MAG. JUDGE KAREN L. HAYES
JUDGMENT

The Report and Recommendation of the Magistrate Judge having been considered,
together with the written objections thereto filed with this Court, and, after a de novo review of
the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that
judgment as recommended therein is warranted,

IT IS ORDERED, ADJUDGED, AND DECREED that that the following claims are
DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on which relief
can be granted: (i) that some conditions of confinement violate Plaintiff's privacy; (ii) that
DWCC lacks a sprinkler system; (iii) that the bathrooms lack barriers or partitions between the
toilets and showers and that a window in the bathroom allows female and male guards to view
the showers; (iv) Plaintiff's request for monetary relief against Defendant LeBlanc in LeBlanc’s
official capacity; (v) Plaintiffs request for a transfer; (vi) that Defendants Evans and Cotrell
failed to protect Plaintiff from a “predatory prisoner” who was “shower stalking” him; (vii) that
Defendants Evans and Cotrell threatened Plaintiff; (viii) that Defendant Kennedy did not relay
Plaintiff's report of sexual abuse, that Defendant Rachel denied his administrative remedy
request, and that Defendant Cotrell failed to conduct an unbiased Prison Rape Elimination Act

investigation; (ix) that Defendant Rachel falsified an investigative report and that Defendants
John Does, Rachel, Stamper, Hatter, Norris, Coleman, Kimberlyn, Natalie, Ford, and Sepulvado
lied in a report; and (x) that Defendant Mays enabled sexual assaults.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the following
defendants are DISMISSED: Colonel Mays, Captain Kennedy, Lieutenant Stamper, Lieutenant

Hatter, Sergeant Norris, Sergeant Coleman, Sergeant Kimberlyn, Sergeant Natalie, Sergeant

Ford, and Sergeant Sepulvado.
SHREVEPORT, LOUISIANA, this | i day of October, 2019.

 

 

  

ELIZABETH EF. FOOTE
UNITED STATES DISTRICT JUDGE
